 


114 HR 1304 IH: To repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002.
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1304 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Ms. Lee (for herself, Mr. Jones, and Mr. Honda) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002. 
 
 
1.Repeal of Authorization for Use of Military Force Against Iraq Resolution of 2002The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) is hereby repealed.  